Citation Nr: 0809632	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for ulcerative 
colitis, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for bilateral 
sacroiliitis with arthritis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1973 to 
June 1976 and from April 1978 to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In pertinent part, the RO denied disability 
ratings greater than 30 percent for the service-connected 
ulcerative colitis and greater than 10 percent for the 
service-connected bilateral sacroiliitis with arthritis.  
(Due to the location of the veteran's residence, however, his 
appeal remains under the jurisdiction of the RO in Atlanta, 
Georgia.)  

After receiving notice of the April 2003 determination, the 
veteran perfected a timely appeal with respect to the denial 
of his increased rating claims.  In March 2007, the Board 
remanded these issues for further evidentiary development.  

For the reasons set forth herein, the Board finds that due 
process requirements necessitate a second remand of the 
veteran's increased rating claims.  His appeal is, therefore, 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.  

In a statement received at the AMC in October 2007, the 
veteran raised the issue of entitlement to service connection 
for an eye disorder, asserted to be secondary to the 
service-connected ulcerative colitis.  This claim is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the agency of original jurisdiction 
for appropriate action.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, imposed on VA certain notification 
requirements, and redefined the obligations of VA with 
respect to the duty to assist.  Since the enactment of the 
law, the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  

In February 2002 in the present case, the veteran filed a 
claim for an increased rating for his service-connected 
bilateral sacroiliitis with arthritis.  In August 2002, the 
Atlanta RO issued a letter intended to satisfy the VCAA 
notice requirements for this claim.  Specifically, the 
document discussed VA's and the veteran's responsibilities in 
the development of evidence pertinent to this issue and 
notified him of his opportunity to submit "any additional 
information or evidence that . . . [he] want[s] . . . [the 
RO] to try to get for . . . [him]."  Significantly, however, 
the letter erroneously informed him of the type of 
information and evidence needed to substantiate a service 
connection claim rather than his increased rating claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004); VAOPGCPREC 
1-2004 (February 24, 2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Thereafter, in February 2003, the veteran filed a claim for 
an increased rating for his service-connected ulcerative 
colitis.  In April 2007, the AMC issued a letter intended to 
satisfy the VCAA notice requirements for both of his 
increased rating claims on appeal.  In particular, the letter 
discussed VA's and the veteran's responsibilities in the 
development of evidence pertinent these issues and notified 
him of his opportunity to submit "additional evidence."  
Significantly, however, while the letter discussed the manner 
in which VA determines a disability rating in general, the 
document did not inform the veteran of the type of 
information and evidence needed to substantiate his increased 
rating claims.  Id.  

In July 2007, the AMC again issued a letter intended to 
satisfy the VCAA notice requirements for the increased rating 
issues on appeal.  Specifically, the letter discussed VA's 
and the veteran's responsibilities in the development of 
evidence pertinent these claims and notified him of his 
opportunity to submit "additional information and 
evidence."  The letter, however, discussed the manner in 
which VA determines a disability rating in general and 
erroneously referred to his "claim for an earlier effective 
date."  Significantly, the document did not inform the 
veteran of the type of information and evidence needed to 
substantiate his increased rating claims.  Id.  

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) set forth even more specific VCAA 
notification requirements for increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  The three VCAA notice letters furnished to the 
veteran in the present case do not comply with the Court's 
holding in Vazquez-Flores.  

Consequently, the Board concludes that a remand is necessary 
to accord the veteran proper VCAA notice with respect to the 
increased rating issues on appeal, as this has not been 
accomplished.  See Overton v. Nicholson, 20 Vet. App. 427, 
433 (2006) (in which the Court held that a first element 
notice error has the natural effect of producing prejudice) & 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (in 
which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that any VCAA notice error 
should be presumed prejudicial and that it is VA's burden to 
rebut this presumption).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should issue a VCAA 
notification letter to the veteran and 
his representative with regard to the 
issues of entitlement to a disability 
rating greater than 30 percent for 
ulcerative colitis and entitlement to a 
disability rating greater than 
10 percent for bilateral sacroiliitis 
with arthritis.  The notification 
letter should fully comply with, and 
satisfy, the provisions of the VCAA.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Care should be taken to provide the 
veteran with the correct requirements 
necessary to support the increased 
rating claims on appeal.  See 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  In 
particular, the letter must notify the 
veteran that, to substantiate his 
increased rating claims, 

(a)  he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his 
service-connected ulcerative colitis 
and service-connected bilateral 
sacroiliitis with arthritis and the 
effect that the worsening has on his 
employment and daily life; 

(b)  if the Diagnostic Codes (DCs) 
under which he is rated contain 
criteria necessary for entitlement to 
higher disability ratings that would 
not be satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disabilities and the 
effect of that worsening on his 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
him (e.g., the specific criteria set 
forth at the appropriate diagnostic 
code(s)); 

(c)  should an increase in disability 
be found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

(d)  the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Thereafter, the AMC should re-
adjudicate the issues of entitlement to 
a disability rating greater than 
30 percent for ulcerative colitis and 
entitlement to a disability rating 
greater than 10 percent for bilateral 
sacroiliitis with arthritis.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


